*34It is ruled,
by the Court,
That every- person accused, or indicted of high treason, shall have a copy of the whole indictment (but not the names of the witnesses), a reasonable time, not less than one day before the trial; his attorney, counsel or agent requiring the same, and paying reasonable fees therefor ; and shall also be furnished with a copy of the panel of the jurors who are to try him, duly returned by the sheriff, and delivered to him, or his counsel, a reasonable time, not less than one day, before his trial, (a)

 See United States v. The Insurgents, 2 Dall. 335; United States v. Stewart, Id 843.